Citation Nr: 0206277	
Decision Date: 06/13/02    Archive Date: 06/20/02

DOCKET NO.  00-08 949	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
Chapter 31 vocational rehabilitation benefits, in the 
calculated amount of $701.55.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The veteran had over 18 years of active military service, 
including from May 1987 to February 1989.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1999 decision by the Committee 
on Waivers and Compromises (Committee) at the Houston, Texas, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the veteran's claim seeking entitlement to 
waiver of recovery of an overpayment of vocational 
rehabilitation benefits, in the calculated amount of $701.55.  
In March 2001, the Board remanded the case to the RO for 
additional development.  The case has been returned to the 
Board for further appellate consideration.

Review of the evidentiary record indicates that the assessed 
overpayment in question has been recouped.  Nevertheless, in 
accordance with Franklin v. Brown, 5 Vet. App. 190 (1993), 
the Board will consider the entire overpayment in the 
currently calculated amount of $701.55.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained and the claimant 
has been adequately notified of the efforts taken to obtain 
relevant records and of the future action to be taken by VA.  

2.  On January 19, 1999, the veteran notified VA that he had 
terminated his vocational rehabilitation education program to 
return to work.

3.  On February 5, 1999, VA notified the veteran that his 
vocational rehabilitation subsistence allowance had been 
terminated effective December 20, 1998, the date he stopped 
attending classes.

4.  The veteran's vocational rehabilitation subsistence 
allowance was subsequently retroactively amended creating an 
overpayment in the amount of $701.55.

5.  The veteran did not commit fraud, misrepresentation, or 
bad faith in the creation of the overpayment.

6.  The veteran was at fault in the creation of the debt in 
that he terminated his vocational rehabilitation education 
program and continued to accept payment for a subsistence 
allowance after that date.  VA was not at fault in the 
creation of the debt.

7.  Waiver of the assessed overpayment would result in unfair 
enrichment to the veteran.

8.  Recovery of the assessed overpayment would not deprive 
the veteran of basic necessities.

9.  Denial of waiver would not defeat the purpose of the 
award of VA benefits.

10.  There is no indication that the veteran relinquished a 
valuable right or incurred a legal obligation in reliance 
upon the benefits received.


CONCLUSION OF LAW

Waiver of recovery of the overpayment of Chapter 31 
vocational rehabilitation benefits in the amount of $701.55 
would not be contrary to the principles of equity and good 
conscience.  38 U.S.C.A. § 5302 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 1.963, 1.965 (2001).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes there has been a significant 
change in the law during the pendency of this appeal with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order) (holding 
that VA cannot assist in the development of a claim that is 
not well grounded).  The new law includes an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

This change is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991). 

The revised duty to assist requires VA to make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim, to make reasonable efforts 
to obtain relevant records adequately identified and 
authorized by the claimant, to notify the claimant of the 
efforts taken to obtain those records, to describe further 
action to be taken by VA, and to make continued efforts to 
obtain records from a federal government department or agency 
unless it is reasonably certain that such records do not 
exist or that further efforts to obtain those records would 
be futile. 

Based upon a comprehensive review of the evidence of record, 
the Board finds VA has made reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate his 
claim.  The Board further finds that the January 2000 
statement of the case and the August 2001 supplemental 
statement of the case adequately notified him of the efforts 
taken to obtain relevant records and of the future action to 
be taken by VA.  Therefore, the Board finds VA has met the 
notice and duty to assist provisions contained in the new 
law.  In light of the notice and development action provided 
in this case, the Board finds it would not be prejudicial to 
the claimant to issue a decision at this time.  But see 
Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. 
No. 16-92 (July 24, 1992) (published at 57 Fed. Reg. 49,747 
(1992)).

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the claimant in this case.  Further 
development and further expending of VA's resources is not 
warranted.

Background

VA vocational rehabilitation reports dated in August 1998 
show the veteran was approved for an education program under 
the provisions of Chapter 31, Title 38, United States Code, 
in order to obtain and sustain employment as an electrician.  
In correspondence dated in August 1998 the veteran was 
notified that he should contact VA prior to making changes in 
his education program to avoid any adverse consequences of 
that action.

On January 19, 1999, the veteran notified VA that he had 
terminated his vocational rehabilitation education program to 
return to work.  He stated that since his disability benefit 
payments had been reduced he was unable to continue training.

On February 5, 1999, VA notified the veteran that his 
vocational rehabilitation subsistence allowance had been 
terminated effective December 20, 1998, the date he stopped 
attending classes.  It was noted that an overpayment in the 
amount of $701.55 had been created.

In correspondence dated in February 1999 the veteran 
requested entitlement to waiver of repayment.  He stated he 
was unaware that his action could create a debt and had not 
acted intentionally.  He claimed repayment would create a 
financial burden on he and his family.

In a June 1999 VA Form 20-5655, Financial Status Report, the 
veteran noted he and his spouse were unemployed and that they 
had no dependents.  He reported his total family monthly net 
income was $1070, consisting of retirement and VA 
compensation payments.  He listed average monthly expenses 
including $375, rent of mortgage payments, $500, food, $275, 
utilities and heat, $600, other living expenses, and $395.96, 
monthly payments on installment contracts and other debts.  
He stated his monthly expenses exceeded his net monthly 
income by $1, 075.96.  The veteran reported assets including 
$50 cash in bank and 2 vehicles worth $15,000 and reported an 
unpaid balance on installment contracts and other debts of 
$12,620 for an automobile loan and credit card debt.

In his notice of disagreement the veteran noted he was 
unemployed and that he depended on his retirement and VA 
compensation payments to support himself, his spouse, and his 
children.  He claimed repayment would create a hardship.  He 
reiterated his claim in an October 1999 statement.

A November 1999 rating decision granted entitlement to a 
total disability rating based upon individual unemployability 
(TDIU) effective from March 1, 1999.

In a May 2000 statement in support the veteran's claim for 
waiver of recovery of the assessed overpayment, the 
accredited representative reiterated the veteran's 
contentions and noted that a June 1999 VA special report of 
training indicated the veteran had not attended classes in 
the Spring semester because of financial reasons and that he 
had been unable to obtain employment with the United States 
Postal Service because of his disabilities.

An April 2001 VA audit noted the veteran had been paid 
education benefits in the amount of $701.55 for the period 
from December 21, 1998, to January 31, 1999.  It was further 
indicated there was no balance due.

In July 2001 letter, the RO requested the veteran provide 
additional information concerning his financial status.  

In an April 2002 statement in support the veteran's 
representative stated the veteran asserted he was without 
fault in the creation of the debt and that because of 
extenuating circumstances the overpayment should be waived.  
In was noted, in essence, that because of the veteran's 
existing debt and marginal income that repayment would 
prevent him from providing the basic necessities of life and 
defeat the purpose of the original intent of statutory 
provisions.

Analysis

As a preliminary matter, the Board notes the veteran does not 
challenge the amount of the overpayment created.  Therefore, 
this decision is limited to the matter of entitlement to 
waiver.

VA law provides that recovery of overpayments of any benefits 
shall be waived if there is no indication of fraud, 
misrepresentation, or bad faith on the part of the person or 
persons having an interest in obtaining the waiver and 
recovery of the indebtedness from the payee who received such 
benefits would be against equity and good conscience.  
38 U.S.C.A. § 5302 (West 1991); 38 C.F.R. § 1.963(a) (2001).  
The standard "Equity and Good Conscience" will be applied 
when the facts and circumstances in a particular case 
indicate a need for reasonableness and moderation in the 
exercise of the government's rights.  The decision reached 
should not be unduly favorable or adverse to either side.

The phrase "Equity and Good Conscience" means arriving at a 
fair decision between the obligor and the government.  In 
making this determination, consideration will be given to the 
following elements, which are not intended to be all-
inclusive:

(1)  Fault of the debtor.  Where actions of the debtor 
contribute to the creation of the debt.

(2)  Balancing of faults.  Weighing fault of the debtor 
against VA fault.

(3)  Undue hardship.  Whether collection would deprive debtor 
or family of basic necessities.

(4)  Defeat the purpose.  Whether withholding of benefits or 
recovery would nullify the objective for which benefits were 
intended.

(5)  Unjust enrichment.  Failure to make restitution would 
result in unfair gain to the debtor.

(6)  Changing position to one's detriment.  Reliance on VA 
benefits results in relinquishment of a valuable right or 
incurrence of a legal obligation. 

See 38 U.S.C.A. § 5302; 38 C.F.R. § 1.965(a) (2001).

The Committee has determined that the indebtedness in this 
case did not result from fraud, misrepresentation or bad 
faith on the veteran's part, any of which would constitute a 
legal bar to granting the requested waiver.  See 38 U.S.C.A. 
§ 5302.  The Board concurs, however, before recovery of 
indebtedness can be waived, it must also be shown that it 
would be against the principles of equity and good conscience 
to require the veteran to repay the debt to the government.  
38 C.F.R. §§ 1.963, 1.965.

Based on the evidence of record, the Board finds recovery of 
the overpayment would not be against the principles of equity 
and good conscience.  The record in this case shows the 
veteran was at fault in the creation of the debt in that he 
voluntarily terminated his vocational rehabilitation 
education program and continued to accept payment for a 
subsistence allowance after the date he stopped attending 
classes.  He notified VA on January 19, 1999, and action was 
taken promptly to discontinue his vocational rehabilitation 
education subsistence allowance.  The evidence shows the 
veteran was notified in August 1998 of the importance of 
informing VA prior to a change in his education program and 
the evidence does not show VA was in any way at fault in the 
creation of this debt.  

The Board also finds that waiver of recovery would constitute 
unjust enrichment by creating an unfair gain to the veteran 
because he would be allowed to retain funds to which he was 
not entitled.  The evidence demonstrates the veteran's 
vocational rehabilitation subsistence allowance was 
terminated on the date he stopped attending classes to return 
to work and that he was, therefore, paid more than he was 
entitled to receive.  

The Board notes that an April 2001 VA audit demonstrates the 
veteran's overpayment has been repaid.  Therefore, the 
determinative issue is whether the repayment has caused a 
financial hardship.  The Board finds that based upon the 
evidence of record repayment did not deprive the veteran of 
basic necessities.  

The Board finds the evidence in this case indicates the 
veteran terminated his education program to return to work 
and that his June 1999 financial status report includes a 
substantial amount of unexplained monthly expenses and income 
deficit.  In addition, during the appeal of this matter a 
November 1999 rating decision granted the veteran's 
entitlement to TDIU and established an award retroactive to 
March 1, 1999.  The record shows the veteran has not 
responded to a request for additional financial information.  
Although the veteran's representative asserts, in essence, 
that the repayment of this overpayment resulted in a 
financial hardship, the Board finds, in light of the 
subsequent VA compensation award and apparent inconsistencies 
in the veteran's statements, the present evidence of record 
is not probative of financial hardship.  

The Board also finds that collection of the debt would not 
defeat the purpose of paying benefits by nullifying the 
objective for which the benefits were intended.  In fact, the 
record in this case shows the debt has been repaid and does 
not reflect that the objective of VA benefit payments was 
nullified by the collection of this debt.  The objective of 
VA benefits was to supplement the veteran's income during a 
period of vocational rehabilitation; however, the record 
indicates the veteran terminated his education program in 
order to return to work for a higher income.

The Board finds there is no indication that reliance on the 
overpaid benefits resulted in the veteran's relinquishment of 
a valuable right or the incurrence of a legal obligation.  
The Board has determined, therefore, after weighing all the 
evidence of record that recovery of the overpayment would not 
be against equity and good conscience.  The veteran's fault 
in the creation of the debt and his unjust enrichment 
outweigh any possible financial hardship that may have 
resulted in the repayment.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  In this case, the 
Board finds the preponderance of the evidence is against the 
claim for entitlement to waiver of the assessed overpayment.



ORDER

Entitlement to waiver of recovery of an overpayment of 
Chapter 31 vocational rehabilitation benefits in the amount 
of $701.55 is denied.



		
	A. BRYANT
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

